Kane, J. P., and Harvey, J.,
concur in part and dissent in part in a memorandum by Kane, J. P. Kane, J. P. (concurring in part and dissenting in part). In our view, petitioner Paul Vogelsang (hereinafter petitioner) was not improperly excluded from appearing for the remainder of the Superintendent’s hearing. His conduct clearly evinced a pattern designed to prevent the Hearing Officer from conducting an orderly hearing. At every stage of the process, he used dilatory and stalling tactics. At the commencement of the hearing he *824refused to acknowledge his name, contending that he had received no assistance in preparing his case, and he also claimed that the entire proceeding should be dismissed. The Hearing Officer assured petitioner that he could have assistance and asked petitioner who he would like to assist him. Despite continually being informed that he could only have an employee assistant, petitioner persisted in requesting an inmate assistant. The hearing was then adjourned so petitioner could obtain assistance and an employee assistant was provided for him. When the hearing was reconvened, petitioner objected to the reading of the misbehavior report filed against him, to the witnesses called, including those witnesses called on his behalf, and he kept claiming that he had not received adequate assistance. As a result of this conduct, the Hearing Officer conducted the remainder of the hearing in petitioner’s absence.
In support of the decision to exclude petitioner, the Hearing Officer took note of petitioner’s "uncooperative” and "disruptive” behavior, as well as his continued claim of improper assistance. To determine the validity of this latter claim, the employee assistant was called to testify. The employee assistant testified in detail as to the efforts he made on petitioner’s behalf and noted that petitioner had been "uncooperative”, "belligerent” and had given the employee assistant no aid in conducting an investigation.
While it may have been improper for the Hearing Officer to have noted that petitioner had attempted to free himself from his manacles when there is no evidence of such behavior in the record, the above-described conduct alone warranted a disposition in absentia (see, Matter of Samuels v LeFevre, 120 AD2d 894). The explanation offered by the Hearing Officer was adequate and the record contains factual support for the conclusion that petitioner was properly excluded "for reason of institutional safety or correctional goals” (7 NYCRR 254.6 [b]). Additionally, it was not improper for the Hearing Officer to have considered petitioner’s history of violent conduct (see, Matter of Cortez v Coughlin, 115 AD2d 841, affd 67 NY2d 907 [proper to consider history of assaultive behavior in excluding an inmate from hearing during witnesses’ testimony]), and there is no requirement in the regulations of advance warning (see, 7 NYCRR 254.6; Matter of Samuels v LeFevre, supra, at 896).
With respect to the proposed witness, inmate Malik Allah, contrary to the majority’s conclusion, he was called to testify. Petitioner never requested that Allah testify. Instead, his *825employee assistant testified that petitioner wanted 130 witnesses, although he could not name them. The employee assistant recounted his own attempts to locate witnesses for petitioner and found two, Allah and another inmate, Stephen Cummings, who were willing to testify. This information was given to petitioner. At the hearing, before he was excluded, petitioner kept stating that these two witnesses were not his and that "I did not pick them”. At that point, Allah stood ready to testify and Cummings did in fact testify. However, since petitioner refused to even question Cummings, the Hearing Officer made no further request for Allah’s testimony. After dismissing petitioner, the Hearing Officer noted that he gave: "an opportunity to [petitioner] to * * * talk to these individuals but [petitioner] kept stating that [they] were not his witnesses]. * * * I feel at this point there is no value in * * * trying to get them because [petitioner] claimed they are not his witnesses].” We find the above facts and the reasons given by the Hearing Officer not to further call Allah to be in compliance with the applicable regulation (see, 7 NYCRR 254.5; cf., People ex rel. Selcov v Coughlin, 98 AD2d 733, 735). Thus, there was no violation of petitioner’s right to call witnesses.
Accordingly, we would vote to confirm the determination finding petitioner guilty of violating certain prison disciplinary rules. In so doing, we also note the words of caution expressed by the courts of this State against imposing additional obligations on those officials charged with preserving order and safety in State prisons that would unduly burden an already overburdened internal disciplinary system (see, e.g., People ex rel. Vega v Smith, 66 NY2d 130, 141-142; People ex rel. Bradley v Smith, 115 AD2d 225, lv denied 67 NY2d 604).